Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5024 Page 1 of 11




                          EXHIBIT 17
        (REDACTED ­ PUBLIC VERSION)
              Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5025 Page 2 of 11
                                   6397678                            $1.00   JOB PAY - NONREIMBURSABLE   11/06/2007    1
                                   6411322                            $1.00   JOB PAY - NONREIMBURSABLE   11/07/2007    2
                                   6432462                            $1.00   JOB PAY - NONREIMBURSABLE   11/07/2007    3
                                   6466468                            $1.00   JOB PAY - NONREIMBURSABLE   11/13/2007    4
                                   6483229                            $1.00   JOB PAY - NONREIMBURSABLE   11/13/2007    5
                                   6505618                            $1.00   JOB PAY - NONREIMBURSABLE   11/14/2007    6
                                   6535670                            $1.00   JOB PAY - NONREIMBURSABLE   11/20/2007    7
                                   6573920                            $1.00   JOB PAY - NONREIMBURSABLE   11/21/2007    8
                                   6578712                            $1.00   JOB PAY - NONREIMBURSABLE   11/21/2007    9
                                   6595588                            $1.00   JOB PAY - NONREIMBURSABLE   11/26/2007   10
                                   6620464                            $1.00   JOB PAY - NONREIMBURSABLE   11/27/2007   11
                                   6656441                            $1.00   JOB PAY - NONREIMBURSABLE   12/03/2007   12
                                   6662363                            $1.00   JOB PAY - NONREIMBURSABLE   12/04/2007   13
                                   6678765                            $1.00   JOB PAY - NONREIMBURSABLE   12/04/2007   14
                                   6749367                            $1.00   JOB PAY - NONREIMBURSABLE   12/10/2007   15
                                   6740982                            $1.00   JOB PAY - NONREIMBURSABLE   12/10/2007   16
                                   6771821                            $1.00   JOB PAY - NONREIMBURSABLE   12/12/2007   17
                                   6695725                            $1.00   JOB PAY - NONREIMBURSABLE   12/14/2007   18
                                   6817413                            $3.00   JOB PAY - NONREIMBURSABLE   12/17/2007   19
                                   6833934                            $1.00   JOB PAY - NONREIMBURSABLE   12/18/2007   20
                                   6849975                            $1.00   JOB PAY - NONREIMBURSABLE   12/20/2007   21
                                   7085735                            $2.00   JOB PAY - NONREIMBURSABLE   01/14/2008   22
                                   7308661                            $5.00   JOB PAY - NONREIMBURSABLE   02/06/2008   23
                                   7301371     1/31-2/3               $4.00   JOB PAY - NONREIMBURSABLE   02/06/2008   24
                                   7316347     2/4                    $1.00   JOB PAY - NONREIMBURSABLE   02/07/2008   25
                                   7364951                            $3.00   JOB PAY - NONREIMBURSABLE   02/11/2008   26
                                   7384247                            $1.00   JOB PAY - NONREIMBURSABLE   02/12/2008   27
                                   7395727                            $1.00   JOB PAY - NONREIMBURSABLE   02/14/2008   28
                                   7406728                            $1.00   JOB PAY - NONREIMBURSABLE   02/14/2008   29
                                   7427788                            $2.00   JOB PAY - NONREIMBURSABLE   02/18/2008   30
                                   7433754                            $2.00   JOB PAY - NONREIMBURSABLE   02/18/2008   31
                                   7443979                            $1.00   JOB PAY - NONREIMBURSABLE   02/19/2008   32
                                   7485510                            $1.00   JOB PAY - NONREIMBURSABLE   02/22/2008   33
                                   7502945                            $3.00   JOB PAY - NONREIMBURSABLE   02/25/2008   34
                                   7562045                            $3.00   JOB PAY - NONREIMBURSABLE   03/03/2008   35
                                   7638820                            $4.00   JOB PAY - NONREIMBURSABLE   03/10/2008   36
                                   7675066                            $1.00   JOB PAY - NONREIMBURSABLE   03/12/2008   37
                                   7718716                            $4.00   JOB PAY - NONREIMBURSABLE   03/17/2008   38
                                   7760476     3/17-18                $1.00   JOB PAY - NONREIMBURSABLE   03/20/2008   39
                                   7791431                            $4.00   JOB PAY - NONREIMBURSABLE   03/24/2008   40
                                   7813629     3/24                   $1.00   JOB PAY - NONREIMBURSABLE   03/26/2008   41
                                   7825912                            $1.00   JOB PAY - NONREIMBURSABLE   03/31/2008   42
                                   7842610                            $2.00   JOB PAY - NONREIMBURSABLE   03/31/2008   43
                                   18062448    11/09/10               $1.00   JOB PAY - NONREIMBURSABLE   11/12/2010   44


CCOG000025044.xls                                         1                                                  CONFIDENTIAL
                                              Exhibit 17 - Page 184
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5026 Page 3 of 11
                                  18067905   11/10/10                $1.00   JOB PAY - NONREIMBURSABLE   11/12/2010   45
                                  18071453   11/11/10                $1.00   JOB PAY - NONREIMBURSABLE   11/12/2010   46
                                  18135606   11/12 11/15-18          $5.00   JOB PAY - NONREIMBURSABLE   11/18/2010   47
                                  1710598                            $1.00   JOB PAY - NONREIMBURSABLE   02/10/2006   48
                                  1725691                            $1.00   JOB PAY - NONREIMBURSABLE   02/14/2006   49
                                  1730083                            $1.00   JOB PAY - NONREIMBURSABLE   02/15/2006   50
                                  1782863                            $1.00   JOB PAY - NONREIMBURSABLE   03/01/2006   51
                                  1812962                            $1.00   JOB PAY - NONREIMBURSABLE   03/08/2006   52
                                  1911889                            $2.00   JOB PAY - NONREIMBURSABLE   04/03/2006   53
                                  1918297                            $1.00   JOB PAY - NONREIMBURSABLE   04/04/2006   54
                                  1924165                            $1.00   JOB PAY - NONREIMBURSABLE   04/05/2006   55
                                  1928515                            $1.00   JOB PAY - NONREIMBURSABLE   04/06/2006   56
                                  1932404                            $1.00   JOB PAY - NONREIMBURSABLE   04/07/2006   57
                                  1947554                            $1.00   JOB PAY - NONREIMBURSABLE   04/11/2006   58
                                  1954351                            $1.00   JOB PAY - NONREIMBURSABLE   04/12/2006   59
                                  1960885                            $1.00   JOB PAY - NONREIMBURSABLE   04/13/2006   60
                                  1965219                            $1.00   JOB PAY - NONREIMBURSABLE   04/14/2006   61
                                  1974213                            $1.00   JOB PAY - NONREIMBURSABLE   04/17/2006   62
                                  1979407                            $1.00   JOB PAY - NONREIMBURSABLE   04/18/2006   63
                                  1989371                            $1.00   JOB PAY - NONREIMBURSABLE   04/20/2006   64
                                  1992789                            $1.00   JOB PAY - NONREIMBURSABLE   04/21/2006   65
                                  2000608                            $1.00   JOB PAY - NONREIMBURSABLE   04/24/2006   66
                                  2006471                            $1.00   JOB PAY - NONREIMBURSABLE   04/25/2006   67
                                  2012264                            $1.00   JOB PAY - NONREIMBURSABLE   04/26/2006   68
                                  2018325                            $1.00   JOB PAY - NONREIMBURSABLE   04/27/2006   69
                                  2020707                            $1.00   JOB PAY - NONREIMBURSABLE   04/28/2006   70
                                  2025979                            $1.00   JOB PAY - NONREIMBURSABLE   05/01/2006   71
                                  2036890                            $1.00   JOB PAY - NONREIMBURSABLE   05/03/2006   72
                                  2042322                            $1.00   JOB PAY - NONREIMBURSABLE   05/04/2006   73
                                  2046587                            $1.00   JOB PAY - NONREIMBURSABLE   05/05/2006   74
                                  2061247                            $1.00   JOB PAY - NONREIMBURSABLE   05/09/2006   75
                                  2060430                            $1.00   JOB PAY - NONREIMBURSABLE   05/09/2006   76
                                  2060323                            $1.00   JOB PAY - NONREIMBURSABLE   05/09/2006   77
                                  2065509                            $1.00   JOB PAY - NONREIMBURSABLE   05/10/2006   78
                                  2074903                            $1.00   JOB PAY - NONREIMBURSABLE   05/11/2006   79
                                  2078281                            $1.00   JOB PAY - NONREIMBURSABLE   05/12/2006   80
                                  2086219                            $1.00   JOB PAY - NONREIMBURSABLE   05/15/2006   81
                                  2091779                            $1.00   JOB PAY - NONREIMBURSABLE   05/16/2006   82
                                  2104249                            $1.00   JOB PAY - NONREIMBURSABLE   05/18/2006   83
                                  2107740                            $1.00   JOB PAY - NONREIMBURSABLE   05/19/2006   84
                                  2114410                            $1.00   JOB PAY - NONREIMBURSABLE   05/22/2006   85
                                  2121331                            $1.00   JOB PAY - NONREIMBURSABLE   05/23/2006   86
                                  2127639                            $1.00   JOB PAY - NONREIMBURSABLE   05/24/2006   87
                                  2133972                            $1.00   JOB PAY - NONREIMBURSABLE   05/25/2006   88


CCOG000025044.xls                                      2                                                    CONFIDENTIAL
                                             Exhibit 17 - Page 185
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5027 Page 4 of 11
                                  2136265                            $1.00   JOB PAY - NONREIMBURSABLE   05/26/2006    89
                                  2152373                            $1.00   JOB PAY - NONREIMBURSABLE   06/01/2006    90
                                  2151364                            $2.00   JOB PAY - NONREIMBURSABLE   06/01/2006    91
                                  2152794                            $1.00   JOB PAY - NONREIMBURSABLE   06/01/2006    92
                                  2157547                            $1.00   JOB PAY - NONREIMBURSABLE   06/02/2006    93
                                  2167867                            $3.00   JOB PAY - NONREIMBURSABLE   06/06/2006    94
                                  2168344                            $1.00   JOB PAY - NONREIMBURSABLE   06/06/2006    95
                                  2175302                            $1.00   JOB PAY - NONREIMBURSABLE   06/07/2006    96
                                  2180554                            $1.00   JOB PAY - NONREIMBURSABLE   06/08/2006    97
                                  2188775                            $1.00   JOB PAY - NONREIMBURSABLE   06/09/2006    98
                                  2196967                            $1.00   JOB PAY - NONREIMBURSABLE   06/12/2006    99
                                  2203028                            $1.00   JOB PAY - NONREIMBURSABLE   06/13/2006   100
                                  2212223                            $1.00   JOB PAY - NONREIMBURSABLE   06/14/2006   101
                                  2217581                            $1.00   JOB PAY - NONREIMBURSABLE   06/15/2006   102
                                  2225257                            $1.00   JOB PAY - NONREIMBURSABLE   06/16/2006   103
                                  2232775                            $1.00   JOB PAY - NONREIMBURSABLE   06/19/2006   104
                                  2251897                            $1.00   JOB PAY - NONREIMBURSABLE   06/21/2006   105
                                  2258394                            $1.00   JOB PAY - NONREIMBURSABLE   06/22/2006   106
                                  2264477                            $1.00   JOB PAY - NONREIMBURSABLE   06/23/2006   107
                                  2271900                            $1.00   JOB PAY - NONREIMBURSABLE   06/26/2006   108
                                  2279160                            $1.00   JOB PAY - NONREIMBURSABLE   06/27/2006   109
                                  2287694                            $1.00   JOB PAY - NONREIMBURSABLE   06/28/2006   110
                                  2294643                            $1.00   JOB PAY - NONREIMBURSABLE   06/29/2006   111
                                  2324382                            $5.00   JOB PAY - NONREIMBURSABLE   07/06/2006   112
                                  2330873                            $1.00   JOB PAY - NONREIMBURSABLE   07/07/2006   113
                                  2342538                            $1.00   JOB PAY - NONREIMBURSABLE   07/10/2006   114
                                  2362026                            $1.00   JOB PAY - NONREIMBURSABLE   07/12/2006   115
                                  2370258                            $1.00   JOB PAY - NONREIMBURSABLE   07/13/2006   116
                                  2378684                            $1.00   JOB PAY - NONREIMBURSABLE   07/14/2006   117
                                  2390495                            $1.00   JOB PAY - NONREIMBURSABLE   07/17/2006   118
                                  2399194                            $1.00   JOB PAY - NONREIMBURSABLE   07/18/2006   119
                                  2408108                            $1.00   JOB PAY - NONREIMBURSABLE   07/19/2006   120
                                  2415540                            $1.00   JOB PAY - NONREIMBURSABLE   07/20/2006   121
                                  2419453                            $1.00   JOB PAY - NONREIMBURSABLE   07/21/2006   122
                                  2429083                            $1.00   JOB PAY - NONREIMBURSABLE   07/24/2006   123
                                  24613502   6/6/12                  $1.00   JOB PAY - NONREIMBURSABLE   06/07/2012   124
                                  24652815   6/7-8/12                $2.00   JOB PAY - NONREIMBURSABLE   06/11/2012   125
                                  24666162   6/11/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/12/2012   126
                                  24684735   D UNIT 6/12/12          $1.00   JOB PAY - NONREIMBURSABLE   06/13/2012   127
                                  24698684   6/13/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/14/2012   128
                                  24703778   6/9/2012                $1.00   JOB PAY - NONREIMBURSABLE   06/15/2012   129
                                  24714299   D UNIT 6/14/12          $1.00   JOB PAY - NONREIMBURSABLE   06/15/2012   130
                                  24730481   6/15/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/18/2012   131
                                  24733863   kitchen 6/17            $1.00   JOB PAY - NONREIMBURSABLE   06/18/2012   132


CCOG000025044.xls                                      3                                                    CONFIDENTIAL
                                             Exhibit 17 - Page 186
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5028 Page 5 of 11
                                  24749834    kitchen 6/22            $1.00   JOB PAY - NONREIMBURSABLE   06/19/2012   133
                                  24752870    6/18/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/20/2012   134
                                  24763866    6/19/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/20/2012   135
                                  24779303    D UNIT 6/20/12          $1.00   JOB PAY - NONREIMBURSABLE   06/21/2012   136
                                  24789116    6/21/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/22/2012   137
                                  24825189    6/25/2012               $1.00   JOB PAY - NONREIMBURSABLE   06/27/2012   138
                                  24835043    6/26/12                 $1.00   JOB PAY - NONREIMBURSABLE   06/28/2012   139
                                  24846680    06/27                   $1.00   JOB PAY - NONREIMBURSABLE   06/28/2012   140
                                  24854263    6/28/12                 $1.00   JOB PAY - NONREIMBURSABLE   07/02/2012   141
                                  24875050    KITCHEN 7/1             $1.00   JOB PAY - NONREIMBURSABLE   07/02/2012   142
                                  24880065    D UNIT 6/29/12          $1.00   JOB PAY - NONREIMBURSABLE   07/03/2012   143
                                  24899816    7/2/12                  $1.00   JOB PAY - NONREIMBURSABLE   07/05/2012   144
                                  24905066    7/3/12                  $1.00   JOB PAY - NONREIMBURSABLE   07/05/2012   145
                                  24918808    D UNIT 7/4/12           $1.00   JOB PAY - NONREIMBURSABLE   07/05/2012   146
                                  24940005    07/05/12                $1.00   JOB PAY - NONREIMBURSABLE   07/09/2012   147
                                  24942530    7/6                     $1.00   JOB PAY - NONREIMBURSABLE   07/09/2012   148
                                  24978135    7/09/2012               $1.00   JOB PAY - NONREIMBURSABLE   07/10/2012   149
                                  24987078    7/10/12                 $1.00   JOB PAY - NONREIMBURSABLE   07/11/2012   150
                                  334938791   03/06-08                $3.00   JOB PAY - NONREIMBURSABLE   03/09/2015   151
                                  334980437   03/11                   $1.00   JOB PAY - NONREIMBURSABLE   03/12/2015   152
                                  335240020   04/15                   $1.00   JOB PAY - NONREIMBURSABLE   04/16/2015   153
                                  335247700   04/16                   $1.00   JOB PAY - NONREIMBURSABLE   04/20/2015   154
                                  335259500   04/17-19                $3.00   JOB PAY - NONREIMBURSABLE   04/20/2015   155
                                  335266207   04/20                   $1.00   JOB PAY - NONREIMBURSABLE   04/22/2015   156
                                  335275887   04/21                   $1.00   JOB PAY - NONREIMBURSABLE   04/22/2015   157
                                  335279736   4/22                    $1.00   JOB PAY - NONREIMBURSABLE   04/24/2015   158
                                  335290822   04/23                   $1.00   JOB PAY - NONREIMBURSABLE   04/24/2015   159
                                  335302499   04/24-26                $3.00   JOB PAY - NONREIMBURSABLE   04/27/2015   160
                                  335313843   04/27                   $1.00   JOB PAY - NONREIMBURSABLE   04/29/2015   161
                                  335320740   04/28                   $1.00   JOB PAY - NONREIMBURSABLE   04/29/2015   162
                                  335327104   04/29                   $1.00   JOB PAY - NONREIMBURSABLE   05/01/2015   163
                                  335331939   04/30                   $1.00   JOB PAY - NONREIMBURSABLE   05/01/2015   164
                                  335345490   05/01-03                $3.00   JOB PAY - NONREIMBURSABLE   05/04/2015   165
                                  335353690   05/04                   $1.00   JOB PAY - NONREIMBURSABLE   05/06/2015   166
                                  335366346   05/05                   $1.00   JOB PAY - NONREIMBURSABLE   05/06/2015   167
                                  335376619   05/06                   $1.00   JOB PAY - NONREIMBURSABLE   05/07/2015   168
                                  335384187   05/07                   $1.00   JOB PAY - NONREIMBURSABLE   05/11/2015   169
                                  335397822   05/08-10                $3.00   JOB PAY - NONREIMBURSABLE   05/11/2015   170
                                  335405266   05/11                   $1.00   JOB PAY - NONREIMBURSABLE   05/12/2015   171
                                  335415513   05/12                   $1.00   JOB PAY - NONREIMBURSABLE   05/13/2015   172
                                  335423735   05/13                   $1.00   JOB PAY - NONREIMBURSABLE   05/14/2015   173
                                  335431639   05/14                   $1.00   JOB PAY - NONREIMBURSABLE   05/15/2015   174
                                  335445338   05/15-05/17             $3.00   JOB PAY - NONREIMBURSABLE   05/18/2015   175
                                  335450901   5/18/15                 $1.00   JOB PAY - NONREIMBURSABLE   05/19/2015   176


CCOG000025044.xls                                       4                                                    CONFIDENTIAL
                                              Exhibit 17 - Page 187
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5029 Page 6 of 11
                                  335462992   5/19                    $1.00   JOB PAY - NONREIMBURSABLE   05/21/2015   177
                                  335468771   05/20                   $1.00   JOB PAY - NONREIMBURSABLE   05/21/2015   178
                                  335474343   05/21                   $1.00   JOB PAY - NONREIMBURSABLE   05/22/2015   179
                                  335489870   05/22-25                $4.00   JOB PAY - NONREIMBURSABLE   05/26/2015   180
                                  335504446   05/26-27                $2.00   JOB PAY - NONREIMBURSABLE   05/28/2015   181
                                  248960      05/28-31, 06/01         $5.00   JOB PAY - NONREIMBURSABLE   06/02/2015   182
                                  273747      06/02-07                $6.00   JOB PAY - NONREIMBURSABLE   06/08/2015   183
                                  282732      06/08                   $1.00   JOB PAY - NONREIMBURSABLE   06/10/2015   184
                                  290065      06/09-10                $2.00   JOB PAY - NONREIMBURSABLE   06/12/2015   185
                                  292815      06/11                   $1.00   JOB PAY - NONREIMBURSABLE   06/12/2015   186
                                  302774      06/12-14                $3.00   JOB PAY - NONREIMBURSABLE   06/16/2015   187
                                  307542      06/15                   $1.00   JOB PAY - NONREIMBURSABLE   06/16/2015   188
                                  314626      06/16                   $1.00   JOB PAY - NONREIMBURSABLE   06/18/2015   189
                                  315207      06/17                   $1.00   JOB PAY - NONREIMBURSABLE   06/18/2015   190
                                  323645      06/18                   $1.00   JOB PAY - NONREIMBURSABLE   06/22/2015   191
                                  331531      06/19-21                $3.00   JOB PAY - NONREIMBURSABLE   06/23/2015   192
                                  333690      06/22                   $1.00   JOB PAY - NONREIMBURSABLE   06/23/2015   193
                                  338492      06/23                   $1.00   JOB PAY - NONREIMBURSABLE   06/24/2015   194
                                  341070      06/24                   $1.00   JOB PAY - NONREIMBURSABLE   06/25/2015   195
                                  345847      06/25                   $1.00   JOB PAY - NONREIMBURSABLE   06/26/2015   196
                                  352479      06/26-28                $3.00   JOB PAY - NONREIMBURSABLE   06/29/2015   197
                                  357346      06/29                   $1.00   JOB PAY - NONREIMBURSABLE   07/01/2015   198
                                  365954      06/30                   $1.00   JOB PAY - NONREIMBURSABLE   07/02/2015   199
                                  366848      07/01                   $1.00   JOB PAY - NONREIMBURSABLE   07/02/2015   200
                                  374582      07/02                   $1.00   JOB PAY - NONREIMBURSABLE   07/06/2015   201
                                  398281      7/3                     $1.00   JOB PAY - NONREIMBURSABLE   07/08/2015   202
                                  398313      7/4                     $1.00   JOB PAY - NONREIMBURSABLE   07/08/2015   203
                                  398351      7/6                     $1.00   JOB PAY - NONREIMBURSABLE   07/08/2015   204
                                  406701      07/05                   $1.00   JOB PAY - NONREIMBURSABLE   07/09/2015   205
                                  406786      07/07-08                $2.00   JOB PAY - NONREIMBURSABLE   07/09/2015   206
                                  411762      07/09                   $1.00   JOB PAY - NONREIMBURSABLE   07/10/2015   207
                                  426922      07/10-12                $3.00   JOB PAY - NONREIMBURSABLE   07/14/2015   208
                                  433931      07/13                   $1.00   JOB PAY - NONREIMBURSABLE   07/15/2015   209
                                  440677      07/14                   $1.00   JOB PAY - NONREIMBURSABLE   07/16/2015   210
                                  447467      07/15                   $1.00   JOB PAY - NONREIMBURSABLE   07/17/2015   211
                                  25131251    07/23/12                $1.00   JOB PAY - NONREIMBURSABLE   07/25/2012   212
                                  25152104    7/24/12                 $1.00   JOB PAY - NONREIMBURSABLE   07/26/2012   213
                                  25248173    7/25                    $1.00   JOB PAY - NONREIMBURSABLE   07/26/2012   214
                                  25279495    7/25/12                 $1.00   JOB PAY - NONREIMBURSABLE   07/30/2012   215
                                  25280282    7/28/12                 $1.00   JOB PAY - NONREIMBURSABLE   07/30/2012   216
                                  25282280    7/29/12                 $1.00   JOB PAY - NONREIMBURSABLE   08/01/2012   217
                                  25290590    7/30/12                 $1.00   JOB PAY - NONREIMBURSABLE   08/01/2012   218
                                  25303221    7/31                    $1.00   JOB PAY - NONREIMBURSABLE   08/01/2012   219
                                  25316720    8/1/12                  $1.00   JOB PAY - NONREIMBURSABLE   08/03/2012   220


CCOG000025044.xls                                       5                                                    CONFIDENTIAL
                                              Exhibit 17 - Page 188
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5030 Page 7 of 11
                                  25361230    8/4/12                  $1.00   JOB PAY - NONREIMBURSABLE   08/07/2012   221
                                  25361752    8/5                     $1.00   JOB PAY - NONREIMBURSABLE   08/07/2012   222
                                  25372097    8/6/12                  $1.00   JOB PAY - NONREIMBURSABLE   08/07/2012   223
                                  25387716    8/7/2012                $1.00   JOB PAY - NONREIMBURSABLE   08/08/2012   224
                                  25405213    08/08                   $1.00   JOB PAY - NONREIMBURSABLE   08/09/2012   225
                                  333296114   8/29/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/03/2014   239
                                  333320664   9/3/14                  $1.00   JOB PAY - NONREIMBURSABLE   09/04/2014   240
                                  333354020   9/514                   $1.00   JOB PAY - NONREIMBURSABLE   09/09/2014   241
                                  333385275   9/9/14                  $1.00   JOB PAY - NONREIMBURSABLE   09/10/2014   242
                                  333397391   9/10/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/11/2014   243
                                  333414790   9/11/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/12/2014   244
                                  333428073   9/12/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/16/2014   245
                                  333445058   9/15/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/17/2014   246
                                  333464631   9/16/14                 $1.00   JOB PAY - NONREIMBURSABLE   09/19/2014   247
                                  18009278    Kitchen 11/7            $1.00   JOB PAY - NONREIMBURSABLE   11/08/2010   248
                                  18009424    KIT - 11/05/10          $1.00   JOB PAY - NONREIMBURSABLE   11/08/2010   249
                                  18069206    KIT - 11/10/10          $1.00   JOB PAY - NONREIMBURSABLE   11/12/2010   250
                                  18072092    KIT - 11/11/10          $1.00   JOB PAY - NONREIMBURSABLE   11/12/2010   251
                                  18089012    Kitchen 11/12           $1.00   JOB PAY - NONREIMBURSABLE   11/15/2010   252
                                  18089694    Kitchen 11/13           $1.00   JOB PAY - NONREIMBURSABLE   11/15/2010   253
                                  18103763    kitchen 11/15           $1.00   JOB PAY - NONREIMBURSABLE   11/16/2010   254
                                  18167440    Kitchen 11/20           $1.00   JOB PAY - NONREIMBURSABLE   11/22/2010   255
                                  18168373    Kitchen 11/21           $1.00   JOB PAY - NONREIMBURSABLE   11/22/2010   256
                                  18200194    kitchen 11/23           $1.00   JOB PAY - NONREIMBURSABLE   11/24/2010   257
                                  18203517    kitchen 11/22           $1.00   JOB PAY - NONREIMBURSABLE   11/24/2010   258
                                  18220221    Kitchen 11/28           $1.00   JOB PAY - NONREIMBURSABLE   11/29/2010   259
                                  18223164    kitchen 11/26           $1.00   JOB PAY - NONREIMBURSABLE   11/29/2010   260
                                  18224080    kitchen 11/24-25        $2.00   JOB PAY - NONREIMBURSABLE   11/29/2010   261
                                  18233318    Kitchen 11/29           $1.00   JOB PAY - NONREIMBURSABLE   11/30/2010   262
                                  18291834    KIT - 12/01/10          $1.00   JOB PAY - NONREIMBURSABLE   12/03/2010   263
                                  18292534    KIT - 12/02/10          $1.00   JOB PAY - NONREIMBURSABLE   12/03/2010   264
                                  18308114    kitchen 12/3,5          $2.00   JOB PAY - NONREIMBURSABLE   12/06/2010   265
                                  18309739    kitchen 12/4            $1.00   JOB PAY - NONREIMBURSABLE   12/06/2010   266
                                  18327947    Kitchen 12/6            $1.00   JOB PAY - NONREIMBURSABLE   12/07/2010   267
                                  18347183    Kitchen 12/7            $1.00   JOB PAY - NONREIMBURSABLE   12/08/2010   268
                                  18378504    Kitchen 12/9            $1.00   JOB PAY - NONREIMBURSABLE   12/10/2010   269
                                  18398602    Kitchen 12/10           $1.00   JOB PAY - NONREIMBURSABLE   12/13/2010   270
                                  18516892    kitchen 12/21           $1.00   JOB PAY - NONREIMBURSABLE   12/22/2010   271
                                  20511695    6/8, 9, 2011            $2.00   JOB PAY - NONREIMBURSABLE   06/13/2011   272
                                  20532626    06/13/11                $1.00   JOB PAY - NONREIMBURSABLE   06/14/2011   273
                                  20545036    6/14/2011               $1.00   JOB PAY - NONREIMBURSABLE   06/16/2011   274
                                  20575730    06/16/11                $1.00   JOB PAY - NONREIMBURSABLE   06/20/2011   275
                                  20612892    06/20/11                $1.00   JOB PAY - NONREIMBURSABLE   06/21/2011   276
                                  20626797    06/21/11                $1.00   JOB PAY - NONREIMBURSABLE   06/22/2011   277


CCOG000025044.xls                                       6                                                    CONFIDENTIAL
                                              Exhibit 17 - Page 189
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5031 Page 8 of 11
                                  20640626   06/22/11                $1.00   JOB PAY - NONREIMBURSABLE   06/24/2011   278
                                  20650349   06/23/11                $1.00   JOB PAY - NONREIMBURSABLE   06/24/2011   279
                                  20684454   06/27/11                $1.00   JOB PAY - NONREIMBURSABLE   06/28/2011   280
                                  20683756   06/24/11                $1.00   JOB PAY - NONREIMBURSABLE   06/28/2011   281
                                  20693407   kitchen 6/28            $1.00   JOB PAY - NONREIMBURSABLE   06/29/2011   282
                                  20780843   kitchen 7/6             $1.00   JOB PAY - NONREIMBURSABLE   07/07/2011   283
                                  20804513   kitchen 7/7             $1.00   JOB PAY - NONREIMBURSABLE   07/08/2011   284
                                  20882056   KIT 07/13               $1.00   JOB PAY - NONREIMBURSABLE   07/14/2011   285
                                  20904319   KIT 07/15               $1.00   JOB PAY - NONREIMBURSABLE   07/18/2011   286
                                  20959134   kitchen 7/20            $1.00   JOB PAY - NONREIMBURSABLE   07/21/2011   287
                                  20994214   kitchen 7/23-24         $1.00   JOB PAY - NONREIMBURSABLE   07/25/2011   288
                                  282845     6/8/15                  $1.00   JOB PAY - NONREIMBURSABLE   06/10/2015   289
                                  285152     6/9/15                  $1.00   JOB PAY - NONREIMBURSABLE   06/10/2015   290
                                  290100     6/10                    $1.00   JOB PAY - NONREIMBURSABLE   06/12/2015   291
                                  296245     6/11/15                 $1.00   JOB PAY - NONREIMBURSABLE   06/15/2015   292
                                  300073     6/14                    $1.00   JOB PAY - NONREIMBURSABLE   06/15/2015   293
                                  307386     6/15/15                 $1.00   JOB PAY - NONREIMBURSABLE   06/16/2015   294
                                  312768     6/16                    $1.00   JOB PAY - NONREIMBURSABLE   06/17/2015   295
                                  319608     6/17                    $1.00   JOB PAY - NONREIMBURSABLE   06/19/2015   296
                                  321979     6/18/15                 $1.00   JOB PAY - NONREIMBURSABLE   06/19/2015   297
                                  330869     6/22                    $1.00   JOB PAY - NONREIMBURSABLE   06/23/2015   298
                                  331201     6/21                    $1.00   JOB PAY - NONREIMBURSABLE   06/23/2015   299
                                  338380     6/23                    $1.00   JOB PAY - NONREIMBURSABLE   06/24/2015   300
                                  341572     6/24                    $1.00   JOB PAY - NONREIMBURSABLE   06/25/2015   301
                                  348010     6/25/15                 $1.00   JOB PAY - NONREIMBURSABLE   06/29/2015   302
                                  353550     6/28                    $1.00   JOB PAY - NONREIMBURSABLE   06/30/2015   303
                                  357164     6/29                    $1.00   JOB PAY - NONREIMBURSABLE   07/01/2015   304
                                  3995725    2/13/07                 $1.00   JOB PAY - NONREIMBURSABLE   02/16/2007   305
                                  4001938    2/14/07                 $1.00   JOB PAY - NONREIMBURSABLE   02/16/2007   306
                                  4010604    2/17/07                 $1.00   JOB PAY - NONREIMBURSABLE   02/20/2007   307
                                  4012826                            $1.00   JOB PAY - NONREIMBURSABLE   02/20/2007   308
                                  4029732                            $1.00   JOB PAY - NONREIMBURSABLE   02/21/2007   309
                                  4033906    2/20/07                 $1.00   JOB PAY - NONREIMBURSABLE   02/22/2007   310
                                  4049056                            $1.00   JOB PAY - NONREIMBURSABLE   02/22/2007   311
                                  4068548                            $1.00   JOB PAY - NONREIMBURSABLE   02/26/2007   312
                                  4061935    2/24/07                 $1.00   JOB PAY - NONREIMBURSABLE   02/26/2007   313
                                  4081258                            $1.00   JOB PAY - NONREIMBURSABLE   02/28/2007   314
                                  4089740                            $1.00   JOB PAY - NONREIMBURSABLE   02/28/2007   315
                                  4102499    2/28/07                 $1.00   JOB PAY - NONREIMBURSABLE   03/01/2007   316
                                  4117408    3/3/07                  $1.00   JOB PAY - NONREIMBURSABLE   03/06/2007   317
                                  4127136                            $1.00   JOB PAY - NONREIMBURSABLE   03/06/2007   318
                                  4141761                            $1.00   JOB PAY - NONREIMBURSABLE   03/06/2007   319
                                  4155822                            $1.00   JOB PAY - NONREIMBURSABLE   03/07/2007   320
                                  4168306                            $1.00   JOB PAY - NONREIMBURSABLE   03/08/2007   321


CCOG000025044.xls                                      7                                                    CONFIDENTIAL
                                             Exhibit 17 - Page 190
             Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5032 Page 9 of 11
                                  4209422    3/10/07                 $1.00   JOB PAY - NONREIMBURSABLE   03/12/2007   322
                                  4210130    3/11/07                 $1.00   JOB PAY - NONREIMBURSABLE   03/12/2007   323
                                  4226736                            $1.00   JOB PAY - NONREIMBURSABLE   03/14/2007   324
                                  4237896                            $1.00   JOB PAY - NONREIMBURSABLE   03/14/2007   325
                                  4276868                            $1.00   JOB PAY - NONREIMBURSABLE   03/19/2007   326
                                  4279010                            $1.00   JOB PAY - NONREIMBURSABLE   03/19/2007   327
                                  4247090    3/14/07                 $1.00   JOB PAY - NONREIMBURSABLE   03/20/2007   328
                                  4306391                            $1.00   JOB PAY - NONREIMBURSABLE   03/21/2007   329
                                  4299624                            $1.00   JOB PAY - NONREIMBURSABLE   03/21/2007   330
                                  4319745                            $1.00   JOB PAY - NONREIMBURSABLE   03/22/2007   331
                                  4327077    3/22/07                 $1.00   JOB PAY - NONREIMBURSABLE   03/23/2007   332
                                  4340977                            $1.00   JOB PAY - NONREIMBURSABLE   03/26/2007   333
                                  4370005                            $1.00   JOB PAY - NONREIMBURSABLE   03/28/2007   334
                                  4377737                            $1.00   JOB PAY - NONREIMBURSABLE   03/29/2007   335
                                  4380785                            $1.00   JOB PAY - NONREIMBURSABLE   03/30/2007   336
                                  4391901                            $1.00   JOB PAY - NONREIMBURSABLE   04/03/2007   337
                                  4385744    3/31/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/03/2007   338
                                  4403169                            $1.00   JOB PAY - NONREIMBURSABLE   04/03/2007   339
                                  4418348                            $1.00   JOB PAY - NONREIMBURSABLE   04/04/2007   340
                                  4447373    4/6/07                  $1.00   JOB PAY - NONREIMBURSABLE   04/09/2007   341
                                  4448938    3/07/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/09/2007   342
                                  4449076    4/08/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/09/2007   343
                                  4465731    4/09/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/10/2007   344
                                  4515655    4/1/07                  $1.00   JOB PAY - NONREIMBURSABLE   04/17/2007   345
                                  4515670    4/14/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/17/2007   346
                                  4516741    4/15/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/17/2007   347
                                  4531325    4/16/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/17/2007   348
                                  4547717    4/17/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/18/2007   349
                                  4575669                            $1.00   JOB PAY - NONREIMBURSABLE   04/23/2007   350
                                  4576827                            $1.00   JOB PAY - NONREIMBURSABLE   04/23/2007   351
                                  4577297    4/22/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/23/2007   352
                                  4593298    4/23/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/24/2007   353
                                  4608716    4/24/07                 $1.00   JOB PAY - NONREIMBURSABLE   04/25/2007   354
                                  4637091                            $1.00   JOB PAY - NONREIMBURSABLE   04/30/2007   355
                                  4637021                            $1.00   JOB PAY - NONREIMBURSABLE   04/30/2007   356
                                  4636834                            $1.00   JOB PAY - NONREIMBURSABLE   04/30/2007   357
                                  4642455                            $1.00   JOB PAY - NONREIMBURSABLE   05/01/2007   358
                                  4663019                            $1.00   JOB PAY - NONREIMBURSABLE   05/02/2007   359
                                  4711442    5/4/07                  $1.00   JOB PAY - NONREIMBURSABLE   05/08/2007   360
                                  4711647    5/5/07                  $1.00   JOB PAY - NONREIMBURSABLE   05/08/2007   361
                                  4711685    5/6/07                  $1.00   JOB PAY - NONREIMBURSABLE   05/08/2007   362
                                  4716689                            $1.00   JOB PAY - NONREIMBURSABLE   05/08/2007   363
                                  4728866                            $1.00   JOB PAY - NONREIMBURSABLE   05/09/2007   364
                                  4777985                            $1.00   JOB PAY - NONREIMBURSABLE   05/14/2007   365


CCOG000025044.xls                                      8                                                    CONFIDENTIAL
                                             Exhibit 17 - Page 191
            Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5033 Page 10 of 11
                                  4778266                            $1.00   JOB PAY - NONREIMBURSABLE   05/14/2007   366
                                  4778624                            $1.00   JOB PAY - NONREIMBURSABLE   05/14/2007   367
                                  4796668                            $1.00   JOB PAY - NONREIMBURSABLE   05/16/2007   368
                                  4835509                            $1.00   JOB PAY - NONREIMBURSABLE   05/21/2007   369
                                  4836288                            $1.00   JOB PAY - NONREIMBURSABLE   05/21/2007   370
                                  4846919                            $1.00   JOB PAY - NONREIMBURSABLE   05/21/2007   371
                                  4857955                            $1.00   JOB PAY - NONREIMBURSABLE   05/22/2007   372
                                  4871564                            $1.00   JOB PAY - NONREIMBURSABLE   05/23/2007   373
                                  4901033                            $1.00   JOB PAY - NONREIMBURSABLE   05/29/2007   374
                                  4901064                            $1.00   JOB PAY - NONREIMBURSABLE   05/29/2007   375
                                  4901130                            $1.00   JOB PAY - NONREIMBURSABLE   05/29/2007   376
                                  4909009    5/28/07                 $1.00   JOB PAY - NONREIMBURSABLE   05/29/2007   377
                                  4921068    5/29/07                 $1.00   JOB PAY - NONREIMBURSABLE   05/30/2007   378
                                  4957455    6/1/07                  $1.00   JOB PAY - NONREIMBURSABLE   06/05/2007   379
                                  4957655    6/2/07                  $1.00   JOB PAY - NONREIMBURSABLE   06/05/2007   380
                                  4957725    6/3/07                  $1.00   JOB PAY - NONREIMBURSABLE   06/05/2007   381
                                  4965788    6/4/07                  $1.00   JOB PAY - NONREIMBURSABLE   06/05/2007   382
                                  4977172                            $1.00   JOB PAY - NONREIMBURSABLE   06/06/2007   383
                                  5027699                            $1.00   JOB PAY - NONREIMBURSABLE   06/11/2007   384
                                  5030314                            $1.00   JOB PAY - NONREIMBURSABLE   06/11/2007   385
                                  5030458                            $1.00   JOB PAY - NONREIMBURSABLE   06/11/2007   386
                                  5041643    6/11/07                 $1.00   JOB PAY - NONREIMBURSABLE   06/12/2007   387
                                  5054268                            $1.00   JOB PAY - NONREIMBURSABLE   06/13/2007   388
                                  5097914                            $1.00   JOB PAY - NONREIMBURSABLE   06/19/2007   389
                                  5102109                            $1.00   JOB PAY - NONREIMBURSABLE   06/19/2007   390
                                  5102150                            $1.00   JOB PAY - NONREIMBURSABLE   06/19/2007   391
                                  5110573    6/18/07                 $1.00   JOB PAY - NONREIMBURSABLE   06/20/2007   392
                                  5124242    6/19/07                 $1.00   JOB PAY - NONREIMBURSABLE   06/21/2007   393
                                  5149035                            $1.00   JOB PAY - NONREIMBURSABLE   06/25/2007   394
                                  5149049                            $1.00   JOB PAY - NONREIMBURSABLE   06/25/2007   395
                                  5158387                            $1.00   JOB PAY - NONREIMBURSABLE   06/25/2007   396
                                  5173036    6/25/07                 $1.00   JOB PAY - NONREIMBURSABLE   06/26/2007   397
                                  5184562                            $1.00   JOB PAY - NONREIMBURSABLE   06/27/2007   398
                                  5217852                            $1.00   JOB PAY - NONREIMBURSABLE   07/03/2007   399
                                  5218067                            $1.00   JOB PAY - NONREIMBURSABLE   07/03/2007   400
                                  5227950                            $1.00   JOB PAY - NONREIMBURSABLE   07/03/2007   401
                                  5231982                            $1.00   JOB PAY - NONREIMBURSABLE   07/03/2007   402
                                  5251325                            $1.00   JOB PAY - NONREIMBURSABLE   07/06/2007   403
                                  5277418                            $1.00   JOB PAY - NONREIMBURSABLE   07/09/2007   404
                                  5277579                            $1.00   JOB PAY - NONREIMBURSABLE   07/09/2007   405
                                  5272766                            $1.00   JOB PAY - NONREIMBURSABLE   07/09/2007   406
                                  5295553                            $1.00   JOB PAY - NONREIMBURSABLE   07/10/2007   407
                                  5310848                            $1.00   JOB PAY - NONREIMBURSABLE   07/11/2007   408
                                  5351811                            $1.00   JOB PAY - NONREIMBURSABLE   07/16/2007   409


CCOG000025044.xls                                      9                                                    CONFIDENTIAL
                                             Exhibit 17 - Page 192
            Case 3:17-cv-01112-JLS-NLS Document 115-9 Filed 07/08/19 PageID.5034 Page 11 of 11
                                  5352189                            $1.00   JOB PAY - NONREIMBURSABLE   07/16/2007   410
                                  5352289                            $1.00   JOB PAY - NONREIMBURSABLE   07/16/2007   411
                                  5363649                            $1.00   JOB PAY - NONREIMBURSABLE   07/17/2007   412
                                  5376778                            $1.00   JOB PAY - NONREIMBURSABLE   07/18/2007   413
                                  5403583                            $1.00   JOB PAY - NONREIMBURSABLE   07/23/2007   414
                                  5403645                            $1.00   JOB PAY - NONREIMBURSABLE   07/23/2007   415
                                  5411156                            $1.00   JOB PAY - NONREIMBURSABLE   07/23/2007   416
                                  5427844                            $1.00   JOB PAY - NONREIMBURSABLE   07/24/2007   417
                                  5449542                            $1.00   JOB PAY - NONREIMBURSABLE   07/26/2007   418
                                  5473677                            $1.00   JOB PAY - NONREIMBURSABLE   07/30/2007   419
                                  5473876                            $1.00   JOB PAY - NONREIMBURSABLE   07/30/2007   420
                                  5473984                            $1.00   JOB PAY - NONREIMBURSABLE   07/30/2007   421
                                  5484965                            $1.00   JOB PAY - NONREIMBURSABLE   07/31/2007   422
                                  5498635                            $1.00   JOB PAY - NONREIMBURSABLE   08/01/2007   423
                                  5529519                            $1.00   JOB PAY - NONREIMBURSABLE   08/06/2007   424
                                  5529537                            $1.00   JOB PAY - NONREIMBURSABLE   08/06/2007   425
                                  5560964                            $1.00   JOB PAY - NONREIMBURSABLE   08/08/2007   426
                                  5561218                            $1.00   JOB PAY - NONREIMBURSABLE   08/08/2007   427
                                  5570300                            $1.00   JOB PAY - NONREIMBURSABLE   08/09/2007   428
                                  5663410                            $2.00   JOB PAY - NONREIMBURSABLE   08/17/2007   429
                                  5653124                            $3.00   JOB PAY - NONREIMBURSABLE   08/17/2007   430
                                  5669897                            $1.00   JOB PAY - NONREIMBURSABLE   08/20/2007   431
                                  5673035                            $1.00   JOB PAY - NONREIMBURSABLE   08/20/2007   432
                                  5711026                            $3.00   JOB PAY - NONREIMBURSABLE   08/23/2007   433
                                  5738081                            $2.00   JOB PAY - NONREIMBURSABLE   08/27/2007   434
                                  5825946    8/27, 8/28              $2.00   JOB PAY - NONREIMBURSABLE   09/06/2007   435
                                  5958661                            $1.00   JOB PAY - NONREIMBURSABLE   09/18/2007   436
                                  5994257                            $1.00   JOB PAY - NONREIMBURSABLE   09/21/2007   437
                                  6010434                            $1.00   JOB PAY - NONREIMBURSABLE   09/24/2007   438
                                  6001176                            $1.00   JOB PAY - NONREIMBURSABLE   09/24/2007   439
                                  6010179                            $1.00   JOB PAY - NONREIMBURSABLE   09/24/2007   440
                                  6023321                            $1.00   JOB PAY - NONREIMBURSABLE   09/25/2007   441
                                  6054057                            $1.00   JOB PAY - NONREIMBURSABLE   09/28/2007   442
                                  6068915                            $1.00   JOB PAY - NONREIMBURSABLE   10/01/2007   443
                                  6069051                            $1.00   JOB PAY - NONREIMBURSABLE   10/01/2007   444
                                  6069267                            $1.00   JOB PAY - NONREIMBURSABLE   10/01/2007   445
                                  6080880                            $1.00   JOB PAY - NONREIMBURSABLE   10/02/2007   446
                                  6122521                            $1.00   JOB PAY - NONREIMBURSABLE   10/05/2007   447
                                  6139144                            $1.00   JOB PAY - NONREIMBURSABLE   10/08/2007   448
                                  6138847                            $1.00   JOB PAY - NONREIMBURSABLE   10/08/2007   449
                                  6138385                            $1.00   JOB PAY - NONREIMBURSABLE   10/08/2007   450
                                  6150925                            $1.00   JOB PAY - NONREIMBURSABLE   10/09/2007   451
                                  6213601                            $1.00   JOB PAY - NONREIMBURSABLE   10/15/2007   452
                                  6214205                            $1.00   JOB PAY - NONREIMBURSABLE   10/15/2007   453


CCOG000025044.xls                                         10                                                CONFIDENTIAL
                                             Exhibit 17 - Page 193
